Order affirmed, with ten dollars costs and disbursements. Defendant claims he is unable to meet the requirements of the order directing him to pay alimony and counsel fee. Under the facts presented the Special Term was warranted in finding that defendant should not be relieved of his obligations thereunder. However, the action should be tried at the earliest possible moment so that therein there may be a full and complete investigation of defendant’s financial standing and a fixation of alimony accordingly in the event that judgment be awarded to plaintiff, which is likely, since defendant indicates he will not defend. Lazansky, P. J., Young, Kapper, S.cudder and Tompkins, JJ., concur.